     Case 4:21-cv-00073-DPM-JTR Document 29 Filed 08/19/21 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                      CENTRAL DIVISION

ESKER MARTIN, III                                             PLAINTIFF

v.                     No. 4:21-cv-73-DPM-JTR

KATY, Medical; JOHNSON;
RAMSEY; IBONI; JAKES;
BULBROCK; and NEWBURN                                    DEFENDANTS

                                 ORDER
      The Court adopts Magistrate Judge Ray’s unopposed partial
recommendation, Doc. 28.       FED. R. CIV. P. 72(b) (1983 addition to
advisory committee notes). The Court directs the Clerk to redesignate
Doc. 27 as a “Motion to Amend Complaint and Voluntarily Dismiss
Individual Defendants.” Martin’s motion, Doc. 27, is granted. His
claims against Defendants Katy, Johnson, Ramsey, Iboni, Jakes,
Bulbrock, and Newburn are dismissed without prejudice. Martin must
file an amended complaint by 24 September 2021. If he doesn’t, then
the Court will dismiss this case without prejudice.          LOCAL RULE
5.5(c)(2).
      So Ordered.
                                        _________________________
                                        D.P. Marshall Jr.
                                        United States District Judge

                                        19 August 2021
